DECISION
*5DATED this 2nd day of April, 1987.
The application of the above-named defendant for a review of the sentence of 40 years for Deliberate Homicide; plus 10 years for the use of a Weapon; to be served consecutively; plus credit for 153 days served imposed on May 30, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Patti Jensen of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.